DETAILED ACTION
Claims 1-8 are pending.  Claims 1 and 5 are in independent form. This Office action is FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2021/0357127 to Papa et al. (“Papa”).

Regarding claim 1, Papa discloses:
A data storage device, comprising: 
a non-volatile memory (Papa: Paragraph [0022], “FIG. 10 illustrates a schematic of a parity value storage used to store the parity pages in nonvolatile NAND”); and 
a controller, electrically coupled to the non-volatile memory and comprising: 
an access interface, coupled to a host and the non-volatile memory (Papa: Paragraph [0036], “The memory controller 115 can receive instructions from the host 105, and can communicate with the memory array, such as to transfer data to (e.g., write or erase) or from (e.g., read) one or more of the memory cells, planes, sub-blocks, blocks, or pages of the memory array. The memory controller 115 can include, among other things, circuitry or firmware, including one or more components or integrated circuits. For example, the memory controller 115 can include one or more memory control units, circuits, or components configured to control access across the memory array 120 and to provide a translation layer between the host 105 and the memory device 110. The memory controller 115 can include one or more input/output (I/O) circuits, lines, or interfaces to transfer data to or from the memory array 120. The memory controller 115 can include a memory manager 125 and an array controller 135”; and Paragraph [0071], “the NAND may receive a data item from a host device. This data item may be split into a number of portions. For purposes of the present description, example will be utilized in which a receive data item is split into four portions. As will be readily apparent to persons skilled in the art having the benefit of this disclosure, receive data items may be split into fewer or a greater number of portions”); 
a central processing unit (CPU), used to interpret write/read commands issued by the host and control the access interface to access user data of the non-volatile memory (Papa: Paragraph [0036], “The memory controller 115 can receive instructions from the host 105, and can communicate with the memory array, such as to transfer data to (e.g., write or erase) or from (e.g., read) one or more of the memory cells, planes, sub-blocks, blocks, or pages of the memory array. The memory controller 115 can include, among other things, circuitry or firmware, including one or more components or integrated circuits. For example, the memory controller 115 can include one or more memory control units, circuits, or components configured to control access across the memory array 120 and to provide a translation layer between the host 105 and the memory device 110. The memory controller 115 can include one or more input/output (I/O) circuits, lines, or interfaces to transfer data to or from the memory array 120. The memory controller 115 can include a memory manager 125 and an array controller 135”; and Paragraph [0071], “the NAND may receive a data item from a host device. This data item may be split into a number of portions. For purposes of the present description, example will be utilized in which a receive data item is split into four portions. As will be readily apparent to persons skilled in the art having the benefit of this disclosure, receive data items may be split into fewer or a greater number of portions”); and 
a redundant array of independent disks (RAID) error correcting code (ECC) engine, coupled to the non-volatile memory and used to perform an error correction procedure on the user data (Papa: Paragraph [0040], “The array controller 135 can include an error correction code (FCC) component 140, which can include, among other things, an FCC engine or other circuitry configured to detect or correct errors associated with writing data to or reading data from one or more memory cells of the memory device 110 coupled to the memory controller 115. The memory controller 115 can be configured to actively detect and recover from error occurrences (e.g., bit errors, operation errors, etc.) associated with various operations or storage of data, while maintaining integrity of the data transferred between the host 105 and the memory device 110, or maintaining integrity of stored data (e.g., using redundant RAID storage, etc.), and can remove (e.g., retire) failing memory resources (e.g., memory cells, memory arrays, pages, blocks, etc.) to prevent future errors”; and Paragraph [0041], “In some examples, the memory array may comprise a number of NAND dies and one or more functions of the memory controller 115 for a particular NAND die may be implemented on an on-die controller on that particular die. Other organizations and delineations of control functionality may also be utilized, such as a controller for each die, plane, superblock, block, page, and the like”), wherein the error correction procedure is divided into an encoding operation or a decoding operation, the RAID ECC engine has a memory, wherein after completing the encoding operation on each N pages of the user data to generate a corresponding parity code (Papa: Paragraph [0094], “At operation 1504, a parity value may be calculated for a received data item and stored in volatile or non-volatile storage. As noted, the parity value may be the XOR of the portions of the data item”), the RAID ECC engine compresses the parity code and stores the compressed parity code in the memory (Papa: Paragraph [0094], “At operation 1508, using a same position of each of the clusters, a compressed parity value may be calculated. For example, by applying an XOR operator to the parity value in a same position in each cluster of parity values”), wherein after all K parity codes of the KxN pages of the user data are compressed and stored in the memory, the RAID ECC engine writes the compressed K parity codes to the non-volatile memory (Papa: Parargaph [0141], “In Example 17, the subject matter of any of Examples 12-16 includes, initially storing the parity value in a volatile memory; and moving the parity value to the array of NAND memory cells”), wherein K and N are both positive integers greater than one (Papa: Fig. 7; Paragraph [0072], “FIGS. 7 and 8 show an improved NAND data placement schema of data on a TLC NAND array 700 with four planes and 216 page lines according to some examples of the present disclosure (page lines 24-203 not shown for clarity). FIG. 8 is an extension of the chart of FIG. 7 showing page lines 204-215. In some examples TLC NAND array 700 may be on a single die with four planes. As shown in FIG. 7, page lines of a NAND are represented by rows and planes of the NAND are represented by columns. Data items (denoted P.sub.n) that are to be programmed are divided into portions, a first P.sub.n, a second P.sub.n, a third P.sub.n, and a fourth P.sub.n where n denotes different data items. For example, a first data item received by a host may be partitioned into portions: first P.sub.1, second P.sub.1, third P.sub.1, and fourth P.sub.1. A data item may be a page, a word, a block, or any other unit of data sent by a host”; Fig.9; and Paragraph [0081], “FIG. 9 illustrates a logical placement of the parity pages in a volatile memory of the controller or other component of the NAND according to some examples of the present disclosure. The parity pages shown in FIG. 9 are parity pages that are calculated for the P.sub.n data items in FIGS. 7 and 8. As the data items are programmed to the NAND in FIG. 7, the parity can be calculated and stored in volatile memory (e.g., Random Access Memory). At a first time, T0, the portions of data items P.sub.1-P.sub.12 can be written to page lines 0-11 and plane 0-3 of die 700. At the same time, the parity values of these data items: 902-924 can be calculated and stored in volatile storage such as RAM, as shown in FIG. 9”).

Regarding claim 2, Papa discloses all of the elements of claim 1 and further discloses:
wherein the controller further comprises: 
a data buffer, coupled to the access interface, the RAID ECC engine and the non-volatile memory, wherein the data buffer is used to temporarily store the user data from the host or the non-volatile memory (Papa: Paragraph [0065], “One or more devices external to the memory device 400 can communicate with the memory device 400 using the I/O lines (DQ0-DQN) 408, address lines 416 (A0-AX), or control lines 432. The input/output (I/O) circuit 426 can transfer values of data in or out of the memory device 400, such as in or out of the page buffer 422 or the memory array 402, using the I/O lines 408, according to, for example, the control lines 432 and address lines 416. The page buffer 422 can store data received from the one or more devices external to the memory device 400 before the data is programmed into relevant portions of the memory array 402, or can store data read from the memory array 402 before the data is transmitted to the one or more devices external to the memory device 400”).

Regarding claim 5, Papa discloses:
A parity code processing method executed by a controller of a data storage device (Papa: Paragraph [0036], “The memory controller 115 can receive instructions from the host 105, and can communicate with the memory array, such as to transfer data to (e.g., write or erase) or from (e.g., read) one or more of the memory cells, planes, sub-blocks, blocks, or pages of the memory array. The memory controller 115 can include, among other things, circuitry or firmware, including one or more components or integrated circuits. For example, the memory controller 115 can include one or more memory control units, circuits, or components configured to control access across the memory array 120 and to provide a translation layer between the host 105 and the memory device 110. The memory controller 115 can include one or more input/output (I/O) circuits, lines, or interfaces to transfer data to or from the memory array 120. The memory controller 115 can include a memory manager 125 and an array controller 135”; and Paragraph [0071], “the NAND may receive a data item from a host device. This data item may be split into a number of portions. For purposes of the present description, example will be utilized in which a receive data item is split into four portions. As will be readily apparent to persons skilled in the art having the benefit of this disclosure, receive data items may be split into fewer or a greater number of portions”), wherein the data storage device further comprises a non-volatile memory electrically coupled to the controller (Papa: Paragraph [0022], “FIG. 10 illustrates a schematic of a parity value storage used to store the parity pages in nonvolatile NAND”), the controller comprises an access interface , a CPU and a RAID ECC engine, the access interface is coupled to a host and the non-volatile memory, the CPU is used to interpret write/read commands issued by the host and control the access interface to access user data of the non-volatile memory (Papa: Paragraph [0036], “The memory controller 115 can receive instructions from the host 105, and can communicate with the memory array, such as to transfer data to (e.g., write or erase) or from (e.g., read) one or more of the memory cells, planes, sub-blocks, blocks, or pages of the memory array. The memory controller 115 can include, among other things, circuitry or firmware, including one or more components or integrated circuits. For example, the memory controller 115 can include one or more memory control units, circuits, or components configured to control access across the memory array 120 and to provide a translation layer between the host 105 and the memory device 110. The memory controller 115 can include one or more input/output (I/O) circuits, lines, or interfaces to transfer data to or from the memory array 120. The memory controller 115 can include a memory manager 125 and an array controller 135”; and Paragraph [0071], “the NAND may receive a data item from a host device. This data item may be split into a number of portions. For purposes of the present description, example will be utilized in which a receive data item is split into four portions. As will be readily apparent to persons skilled in the art having the benefit of this disclosure, receive data items may be split into fewer or a greater number of portions”; Paragraph [0040], “The array controller 135 can include an error correction code (FCC) component 140, which can include, among other things, an FCC engine or other circuitry configured to detect or correct errors associated with writing data to or reading data from one or more memory cells of the memory device 110 coupled to the memory controller 115. The memory controller 115 can be configured to actively detect and recover from error occurrences (e.g., bit errors, operation errors, etc.) associated with various operations or storage of data, while maintaining integrity of the data transferred between the host 105 and the memory device 110, or maintaining integrity of stored data (e.g., using redundant RAID storage, etc.), and can remove (e.g., retire) failing memory resources (e.g., memory cells, memory arrays, pages, blocks, etc.) to prevent future errors”; and Paragraph [0041], “In some examples, the memory array may comprise a number of NAND dies and one or more functions of the memory controller 115 for a particular NAND die may be implemented on an on-die controller on that particular die. Other organizations and delineations of control functionality may also be utilized, such as a controller for each die, plane, superblock, block, page, and the like”), and the parity code processing method comprises: 
configuring the CPU to issue at least one control signal to the RAID ECC engine and transmitting the user data of a plurality of pages to the RAID ECC engine (Papa: Paragraph [0036], “The memory controller 115 can receive instructions from the host 105, and can communicate with the memory array, such as to transfer data to (e.g., write or erase) or from (e.g., read) one or more of the memory cells, planes, sub-blocks, blocks, or pages of the memory array. The memory controller 115 can include, among other things, circuitry or firmware, including one or more components or integrated circuits. For example, the memory controller 115 can include one or more memory control units, circuits, or components configured to control access across the memory array 120 and to provide a translation layer between the host 105 and the memory device 110. The memory controller 115 can include one or more input/output (I/O) circuits, lines, or interfaces to transfer data to or from the memory array 120. The memory controller 115 can include a memory manager 125 and an array controller 135”; and Paragraph [0071], “the NAND may receive a data item from a host device. This data item may be split into a number of portions. For purposes of the present description, example will be utilized in which a receive data item is split into four portions. As will be readily apparent to persons skilled in the art having the benefit of this disclosure, receive data items may be split into fewer or a greater number of portions”); 
configuring the RAID ECC engine to perform an encoding operation on the user data of N pages based on the control signal to generate a corresponding parity code, compress the parity code, and store the compressed parity code in a memory of the RAID ECC engine (Papa: Paragraph [0040], “The array controller 135 can include an error correction code (FCC) component 140, which can include, among other things, an FCC engine or other circuitry configured to detect or correct errors associated with writing data to or reading data from one or more memory cells of the memory device 110 coupled to the memory controller 115. The memory controller 115 can be configured to actively detect and recover from error occurrences (e.g., bit errors, operation errors, etc.) associated with various operations or storage of data, while maintaining integrity of the data transferred between the host 105 and the memory device 110, or maintaining integrity of stored data (e.g., using redundant RAID storage, etc.), and can remove (e.g., retire) failing memory resources (e.g., memory cells, memory arrays, pages, blocks, etc.) to prevent future errors”; and Paragraph [0041], “In some examples, the memory array may comprise a number of NAND dies and one or more functions of the memory controller 115 for a particular NAND die may be implemented on an on-die controller on that particular die. Other organizations and delineations of control functionality may also be utilized, such as a controller for each die, plane, superblock, block, page, and the like”; Paragraph [0094], “At operation 1504, a parity value may be calculated for a received data item and stored in volatile or non-volatile storage. As noted, the parity value may be the XOR of the portions of the data item”; and Paragraph [0094], “At operation 1508, using a same position of each of the clusters, a compressed parity value may be calculated. For example, by applying an XOR operator to the parity value in a same position in each cluster of parity values”); 
configuring the CPU to determine whether the user data of a super page group has been transmitted to the RAID ECC engine, wherein the user data of the super page group is referred to as the user data of KxN pages (Papa: Parargaph [0141], “In Example 17, the subject matter of any of Examples 12-16 includes, initially storing the parity value in a volatile memory; and moving the parity value to the array of NAND memory cells”); and 
24when it is determined that the user data of the super page group has been transmitted to the RAID ECC engine, configuring the CPU to control the RAID ECC engine to write compressed K parity codes of the user data of the super page group to the non-volatile memory, wherein K and N are both positive integers greater than one (Papa: Fig. 7; Paragraph [0072], “FIGS. 7 and 8 show an improved NAND data placement schema of data on a TLC NAND array 700 with four planes and 216 page lines according to some examples of the present disclosure (page lines 24-203 not shown for clarity). FIG. 8 is an extension of the chart of FIG. 7 showing page lines 204-215. In some examples TLC NAND array 700 may be on a single die with four planes. As shown in FIG. 7, page lines of a NAND are represented by rows and planes of the NAND are represented by columns. Data items (denoted P.sub.n) that are to be programmed are divided into portions, a first P.sub.n, a second P.sub.n, a third P.sub.n, and a fourth P.sub.n where n denotes different data items. For example, a first data item received by a host may be partitioned into portions: first P.sub.1, second P.sub.1, third P.sub.1, and fourth P.sub.1. A data item may be a page, a word, a block, or any other unit of data sent by a host”; Fig.9; and Paragraph [0081], “FIG. 9 illustrates a logical placement of the parity pages in a volatile memory of the controller or other component of the NAND according to some examples of the present disclosure. The parity pages shown in FIG. 9 are parity pages that are calculated for the P.sub.n data items in FIGS. 7 and 8. As the data items are programmed to the NAND in FIG. 7, the parity can be calculated and stored in volatile memory (e.g., Random Access Memory). At a first time, T0, the portions of data items P.sub.1-P.sub.12 can be written to page lines 0-11 and plane 0-3 of die 700. At the same time, the parity values of these data items: 902-924 can be calculated and stored in volatile storage such as RAM, as shown in FIG. 9”).

Regarding claim 6, Papa discloses all of the elements of claim 5 and further discloses:
wherein the controller further comprises: 
a data buffer, coupled to the access interface, the RAID ECC engine and the non-volatile memory, wherein the data buffer is used to temporarily store the user data from the host or the non-volatile memory (Papa: Paragraph [0065], “One or more devices external to the memory device 400 can communicate with the memory device 400 using the I/O lines (DQ0-DQN) 408, address lines 416 (A0-AX), or control lines 432. The input/output (I/O) circuit 426 can transfer values of data in or out of the memory device 400, such as in or out of the page buffer 422 or the memory array 402, using the I/O lines 408, according to, for example, the control lines 432 and address lines 416. The page buffer 422 can store data received from the one or more devices external to the memory device 400 before the data is programmed into relevant portions of the memory array 402, or can store data read from the memory array 402 before the data is transmitted to the one or more devices external to the memory device 400”).22and the non-volatile memory, wherein the data buffer is used to temporarily store the user data from the host or the non-volatile memory (Papa: Paragraph [0065], “One or more devices external to the memory device 400 can communicate with the memory device 400 using the I/O lines (DQ0-DQN) 408, address lines 416 (A0-AX), or control lines 432. The input/output (I/O) circuit 426 can transfer values of data in or out of the memory device 400, such as in or out of the page buffer 422 or the memory array 402, using the I/O lines 408, according to, for example, the control lines 432 and address lines 416. The page buffer 422 can store data received from the one or more devices external to the memory device 400 before the data is programmed into relevant portions of the memory array 402, or can store data read from the memory array 402 before the data is transmitted to the one or more devices external to the memory device 400”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Papa and further in view of U.S. Patent No. 6,185,697 to Shiraishi et al. ("Shiraishi").

Regarding claim 3, Papa teaches all of the elements of claim 2. However, Papa does not appear to teach:
wherein the RAID ECC engine further comprises: 
a control register, coupled to the CPU and used to receive at least one control signal and temporary data from the CPU; and 
a plurality of operational circuits, wherein each of the plurality of operational circuits comprises: 
an exclusive OR (XOR) logical operation unit; 
a page buffer; and 
a first selector, having two input ends and an output end, wherein the two input ends of the first selector are respectively coupled to an output end of the XOR logical operation unit and the control register, the output end of the first selector is coupled to the page buffer, wherein the CPU controls, by the control register, the first selector to determine an input source of the page buffer, so that the page buffer is used to store an operation result from the XOR logical operation unit or used to store the temporary data from the CPU.  

However, in the same field of endeavor, Shiraishi teaches:
wherein the RAID ECC engine further comprises: 
a control register, coupled to the CPU and used to receive at least one control signal and temporary data from the CPU (Shiraishi: Col. 7, lines 23-57, “The execution counter 34 and the set registers 340-344 make up one transmission program. The execution counter 34 memorizes the numbers of the set resisters 340-344. Each of the set resisters 340-344 memorizes: which one is selected from the PCI bus 15 and the PCI bus 18; read/write execution signals of the data buffers 70-75, select signals of the selectors 42-55; a parity check signal of the parity check circuit 76 when the PCI bus 15 is selected to be used; read/write execution signals of the data buffers 70-75; select signals of the selectors 56-69; and a parity check signal of the parity check circuit 77 when the PCI bus 18 is selected to be used. Prior to activate the data transmission, the microprocessor 80 writes information about the data transmission on the required number of the set registers in the order from the set register 340 to the one corresponding to the required number among all of the set registers 340-344 by way of the processor bus 81. Initially, the set register 340 is stored in the execution counter 34. If a data transmission is allowable by the results of comparing a read/write signal of the corresponding set register 340 with free capacities of the data buffers 70-75, the data transmission is performed once by outputting the content of the set register 340 to the selectors 40-41 after acquiring the right to use the PCI bus 15 or the PCI bus 18. After the completion of the data transmission, a value "1" is added to the content of the execution counter 34. If the executed setting is of the last one, however, the execution counter stores the initial value 340. By repeating the procedure described above, the data transmissions are performed at times corresponding to the number of the desired data. That is, the execution counter has a function like a ring counter for specifying the settings in a round-robin fashion from the corresponding set registers 340-344. In an analogous fashion, five transmission programs can be constructed by the execution counters 35-39 and the set registers 350-394”); and 
a plurality of operational circuits, wherein each of the plurality of operational circuits (Shiraishi: Fig. 2, #340-344/#350-354, #40/#41, #42-47/#64-69, and #78/79) comprises: 
an exclusive OR (XOR) logical operation unit (Shiraishi: Fig. 2, #79); 
a page buffer (Shiraishi: Fig. 2, #70); and 
a first selector, having two input ends and an output end, wherein the two input ends of the first selector are respectively coupled to an output end of the XOR logical operation unit and the control register, the output end of the first selector is coupled to the page buffer, wherein the CPU controls, by the control register, the first selector to determine an input source of the page buffer, so that the page buffer is used to store an operation result from the XOR logical operation unit or used to store the temporary data from the CPU (Shiraishi: Fig. 2, #340, #41, #64, #79, and #70; Col. 8, lines 53-58, “Furthermore, each of the selectors 64-69 comprises a first input connecting to the XOR circuit 79, a second input connecting to the PCI bus 18, an output connecting to the data buffers 70-75, an input for select signal from the selector 41. The connections are switched in response to the select signal”; and Col. 7, lines 23-34, “The execution counter 34 and the set registers 340-344 make up one transmission program. The execution counter 34 memorizes the numbers of the set resisters 340-344. Each of the set resisters 340-344 memorizes: which one is selected from the PCI bus 15 and the PCI bus 18; read/write execution signals of the data buffers 70-75, select signals of the selectors 42-55; a parity check signal of the parity check circuit 76 when the PCI bus 15 is selected to be used; read/write execution signals of the data buffers 70-75; select signals of the selectors 56-69; and a parity check signal of the parity check circuit 77 when the PCI bus 18 is selected to be used”).  

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device taught by Papa by having operational circuits that include an xor unit, a buffer, and a selector that has two inputs connected to the xor unit and the control register, as well as an output connected to the buffer, as taught by Shiraishi.  One of ordinary skill in the art would have been motivated to make this modification because it will allow a better data transmission architecture to be compatible with a variety of settings of different RAID levels. (Shiraishi: Col. 6, lines 5-17).

Regarding claim 4, the Papa/Shiraishi combination teaches all of the elements of claim 3 and further teaches:
wherein the RAID ECC engine further comprises: 
a state machine, coupled to the control register and used to control the RAID ECC engine to perform the encoding operation or the decoding operation (Shiraishi: Fig. 15, Col. 9, lines 40-63, “In FIG. 15, reference numerals that indicate the flow of data, contents of the execution counter 34, the states of selectors, and so on are illustrated in conjunction with heavy lines in the other figures. At time 1, the setting 340 is executed to write data A, which is entered from the PCI bus 15 on the host device's side, on a data buffer 70 by way of a data flow indicated as a heavy line in FIG. 3. At time 2, the setting 341 is executed to write XOR obtained form the XOR circuit 78 using data B (which is entered from the PCI bus 15 on the host device's side) and data A (which is read out from the data buffer 70 concurrently with data B) on the data buffer 70 by way of a data flow indicated as a heavy line in FIG. 4. By the way, the XOR data of the data A and the data B is referred as data AB. At time 3, the setting 342 is executed. Data AB read out from the data buffer 70 is outputted to the PCI bus 18 on the disk units' side and then written on a disk unit 29 through a SCSI chip 19, by way of a data flow indicated in FIG. 5. By repeating the data transmissions of times 1 to 3, the transmissions corresponding to the number of desired data are performed. Furthermore, it is possible to repeat the XOR calculation over and over again by increasing the number of set registers to add the same transmission as that of the set the register 341”); and 
a second selector, having a plurality of output ends and an input end, wherein the plurality of output ends of the second selector are respectively coupled to input ends of the plurality of operational circuits, the input end of the second selector is coupled to the data buffer or the non-volatile memory, wherein the CPU controls the second selector by the control register, so that the user data received by the input end of the second selector from the data buffer or the non-volatile memory is outputted to at least one of the specified plurality of operational circuits (Shiraishi: Fig. 2, #56-61, #70-75, #79, and #64-69; and Col. 5, lines 59-61, “selectors 48-53, 56-61 for selecting whether or not to transfer output data of each data buffers to the XOR circuits”).  23wherein the plurality of output ends of the second selector are respectively coupled to input ends of the plurality of operational circuits, the input end of the second selector is coupled to the data buffer or the non-volatile memory, wherein the CPU controls the second selector by the control register, so that the user data received by the input end of the second selector from the data buffer or the non-volatile memory is outputted to at least one of the specified plurality of operational circuits (Shiraishi: Fig. 2, #56-61, #70-75, #79, and #64-69; and Col. 5, lines 59-61, “selectors 48-53, 56-61 for selecting whether or not to transfer output data of each data buffers to the XOR circuits”).

Regarding claim 7, Papa teaches all of the elements of claim 6. However, Papa does not appear to teach:
wherein the RAID ECC engine comprises: 
a control register, coupled to the CPU and used to receive at least one control signal and temporary data from the CPU; and 
a plurality of operational circuits, wherein each of the plurality of operational circuits comprises: 
an XOR logical operation unit; 
a page buffer; and 
a first selector, having two input ends and an output end, wherein the two input ends of the first selector are respectively coupled to an output end of the XOR logical operation unit and the control register, the output end of the first selector is coupled to the page buffer, wherein the CPU controls, by the control register, the first selector to determine an input source of the page buffer, so that the page buffer is used to store an operation result from the XOR logical operation unit, or used to store the temporary data from the CPU.  
25logical operation unit, or used to store the temporary data from the CPU (Shiraishi: Fig. 2, #340, #41, #64, #79, and #70; Col. 8, lines 53-58, “Furthermore, each of the selectors 64-69 comprises a first input connecting to the XOR circuit 79, a second input connecting to the PCI bus 18, an output connecting to the data buffers 70-75, an input for select signal from the selector 41. The connections are switched in response to the select signal”; and Col. 7, lines 23-34, “The execution counter 34 and the set registers 340-344 make up one transmission program. The execution counter 34 memorizes the numbers of the set resisters 340-344. Each of the set resisters 340-344 memorizes: which one is selected from the PCI bus 15 and the PCI bus 18; read/write execution signals of the data buffers 70-75, select signals of the selectors 42-55; a parity check signal of the parity check circuit 76 when the PCI bus 15 is selected to be used; read/write execution signals of the data buffers 70-75; select signals of the selectors 56-69; and a parity check signal of the parity check circuit 77 when the PCI bus 18 is selected to be used”).
However, in the same field of endeavor, Shiraishi teaches:
wherein the RAID ECC engine comprises: 
a control register, coupled to the CPU and used to receive at least one control signal and temporary data from the CPU (Shiraishi: Col. 7, lines 23-57, “The execution counter 34 and the set registers 340-344 make up one transmission program. The execution counter 34 memorizes the numbers of the set resisters 340-344. Each of the set resisters 340-344 memorizes: which one is selected from the PCI bus 15 and the PCI bus 18; read/write execution signals of the data buffers 70-75, select signals of the selectors 42-55; a parity check signal of the parity check circuit 76 when the PCI bus 15 is selected to be used; read/write execution signals of the data buffers 70-75; select signals of the selectors 56-69; and a parity check signal of the parity check circuit 77 when the PCI bus 18 is selected to be used. Prior to activate the data transmission, the microprocessor 80 writes information about the data transmission on the required number of the set registers in the order from the set register 340 to the one corresponding to the required number among all of the set registers 340-344 by way of the processor bus 81. Initially, the set register 340 is stored in the execution counter 34. If a data transmission is allowable by the results of comparing a read/write signal of the corresponding set register 340 with free capacities of the data buffers 70-75, the data transmission is performed once by outputting the content of the set register 340 to the selectors 40-41 after acquiring the right to use the PCI bus 15 or the PCI bus 18. After the completion of the data transmission, a value "1" is added to the content of the execution counter 34. If the executed setting is of the last one, however, the execution counter stores the initial value 340. By repeating the procedure described above, the data transmissions are performed at times corresponding to the number of the desired data. That is, the execution counter has a function like a ring counter for specifying the settings in a round-robin fashion from the corresponding set registers 340-344. In an analogous fashion, five transmission programs can be constructed by the execution counters 35-39 and the set registers 350-394”); and 
a plurality of operational circuits, wherein each of the plurality of operational circuits (Shiraishi: Fig. 2, #340-344/#350-354, #40/#41, #42-47/#64-69, and #78/79) comprises: 
an XOR logical operation unit (Shiraishi: Fig. 2, #79); 
a page buffer (Shiraishi: Fig. 2, #70); and 
a first selector, having two input ends and an output end, wherein the two input ends of the first selector are respectively coupled to an output end of the XOR logical operation unit and the control register, the output end of the first selector is coupled to the page buffer, wherein the CPU controls, by the control register, the first selector to determine an input source of the page buffer, so that the page buffer is used to store an operation result from the XOR logical operation unit, or used to store the temporary data from the CPU (Shiraishi: Fig. 2, #340, #41, #64, #79, and #70; Col. 8, lines 53-58, “Furthermore, each of the selectors 64-69 comprises a first input connecting to the XOR circuit 79, a second input connecting to the PCI bus 18, an output connecting to the data buffers 70-75, an input for select signal from the selector 41. The connections are switched in response to the select signal”; and Col. 7, lines 23-34, “The execution counter 34 and the set registers 340-344 make up one transmission program. The execution counter 34 memorizes the numbers of the set resisters 340-344. Each of the set resisters 340-344 memorizes: which one is selected from the PCI bus 15 and the PCI bus 18; read/write execution signals of the data buffers 70-75, select signals of the selectors 42-55; a parity check signal of the parity check circuit 76 when the PCI bus 15 is selected to be used; read/write execution signals of the data buffers 70-75; select signals of the selectors 56-69; and a parity check signal of the parity check circuit 77 when the PCI bus 18 is selected to be used”).  25logical operation unit, or used to store the temporary data from the CPU (Shiraishi: Fig. 2, #340, #41, #64, #79, and #70; Col. 8, lines 53-58, “Furthermore, each of the selectors 64-69 comprises a first input connecting to the XOR circuit 79, a second input connecting to the PCI bus 18, an output connecting to the data buffers 70-75, an input for select signal from the selector 41. The connections are switched in response to the select signal”; and Col. 7, lines 23-34, “The execution counter 34 and the set registers 340-344 make up one transmission program. The execution counter 34 memorizes the numbers of the set resisters 340-344. Each of the set resisters 340-344 memorizes: which one is selected from the PCI bus 15 and the PCI bus 18; read/write execution signals of the data buffers 70-75, select signals of the selectors 42-55; a parity check signal of the parity check circuit 76 when the PCI bus 15 is selected to be used; read/write execution signals of the data buffers 70-75; select signals of the selectors 56-69; and a parity check signal of the parity check circuit 77 when the PCI bus 18 is selected to be used”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Papa by having operational circuits that include an xor unit, a buffer, and a selector that has two inputs connected to the xor unit and the control register, as well as an output connected to the buffer, as taught by Shiraishi.  One of ordinary skill in the art would have been motivated to make this modification because it will allow a better data transmission architecture to be compatible with a variety of settings of different RAID levels. (Shiraishi: Col. 6, lines 5-17).

Regarding claim 8, the Papa/Shiraishi combination teaches all of the elements of claim 7 and further teaches:
wherein the RAID ECC engine further comprises: 
a state machine, coupled to the control register and used to control the RAID ECC engine to perform the encoding operation or a decoding operation (Shiraishi: Fig. 15, Col. 9, lines 40-63, “In FIG. 15, reference numerals that indicate the flow of data, contents of the execution counter 34, the states of selectors, and so on are illustrated in conjunction with heavy lines in the other figures. At time 1, the setting 340 is executed to write data A, which is entered from the PCI bus 15 on the host device's side, on a data buffer 70 by way of a data flow indicated as a heavy line in FIG. 3. At time 2, the setting 341 is executed to write XOR obtained form the XOR circuit 78 using data B (which is entered from the PCI bus 15 on the host device's side) and data A (which is read out from the data buffer 70 concurrently with data B) on the data buffer 70 by way of a data flow indicated as a heavy line in FIG. 4. By the way, the XOR data of the data A and the data B is referred as data AB. At time 3, the setting 342 is executed. Data AB read out from the data buffer 70 is outputted to the PCI bus 18 on the disk units' side and then written on a disk unit 29 through a SCSI chip 19, by way of a data flow indicated in FIG. 5. By repeating the data transmissions of times 1 to 3, the transmissions corresponding to the number of desired data are performed. Furthermore, it is possible to repeat the XOR calculation over and over again by increasing the number of set registers to add the same transmission as that of the set the register 341”); and 
a second selector, having a plurality of output ends and an input end, wherein the plurality of output ends of the second selector are respectively coupled to input ends of the plurality of operational circuits, the input end of the second selector is coupled to the data buffer or the non-volatile memory, wherein the CPU controls the second selector by the control register, so that the user data received by the input end of the second selector from the data buffer or the non-volatile memory is outputted to at least one of the specified plurality of operational circuits (Shiraishi: Fig. 2, #56-61, #70-75, #79, and #64-69; and Col. 5, lines 59-61, “selectors 48-53, 56-61 for selecting whether or not to transfer output data of each data buffers to the XOR circuits”).

Response to Arguments
Applicant's arguments filed 04/14/2022 have been fully considered but they are not persuasive. In particular, Applicant argues that Papa does not teach transferring parity from volatile to non-volatile memory after storing all of the K parities into volatile memory first.  However, the Examiner respectfully disagrees.  Papa teaches that the parities are transferred from volatile memory to non-volatile memory periodically. Reasonably interpreted, it can be done at any time and this includes after the completion of any number of calculations and storages into volatile memory. Furthermore, the Applicant only defines K as a number of parities being greater than 1 and being a positive integer. Therefore, K can be the number of parities calculated in a time period and once the time period is completed and K parities are calculated and stored into volatile memory, it can be transferred at this time to non-volatile memory.  Due to the reasons stated above, Papa teaches all of the elements of the claim and the present 102 rejection is held.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US 20210064468 A1, US 20190243578 A1, US 20160321184 A1, US 20130304970 A1).
US 20210064468 A1: FIG. 8 shows a relationship between parity data stored in a non-volatile memory after transfer from a volatile memory and data blocks with respect to the example of FIGS. 6A-6D. The parity content at page 0 of plane 0 in the page-plane allocation 763 of the non-volatile memory includes parity data generated from T0⊕T24⊕S0, where T0 is parity data of page 0 of the TLC block 654, T24 is parity data of page 24 of the TLC block 654, and S0 is parity data of page 0 of the SLC block 652. With the contents of page-plane allocation 763 of the non-volatile memory, a page of a plane in SLC block 652 or TLC block 654 can be reconstructed after an error event. For example, page 24 of plane 13 of the TLC block 654 can be reconstructed with an XOR operation of the all the pages pointed to in FIG. 8, that is, page 0 of the TLC block 654, page 24 of the TLC block 654, and page 0 of the SLC block 652. These pages are identified in the parity map 761 stored in the page-plane allocation 763 of the non-volatile memory.
US 20190243578 A1: In one embodiment, SSD 200 may use a reliability scheme to protect against the loss of data upon a loss of a power, including any reliability scheme known in the art. In one embodiment, SSD controller 201 uses RAIDS reliability. For example, if a RAID stripe is comprised of 4 units of data 203a, SSD controller 201 may wait for each of the 4 units of data 203a to accumulate within volatile memory 203. SSD controller 201 then reads each of the 4 units of data 203a from volatile memory 203 and calculates a parity value that can be used to recover lost or corrupted data. SSD controller 201 stores the calculated parity value as unit “5” of units of data 203a in volatile memory 203. SSD controller 201 then sends each of the five units of data 203a (four units of data 203a comprising the RAID stripe and one unit of data 203a comprising the calculated parity value) over a respective memory channel 221, 223, 225 and 227 for storage in non-volatile memory 205. For example, unit “1” of units of data 203a may be queued in memory buffer 241 using memory channel 221, unit “2” of units of data 203a may be queued in memory buffer 243 using memory channel 223, unit “3” of units of data 203a may be queued in memory buffer 245 using memory channel 225, and unit “4” of units of data 203a may be queued in memory buffer 247 using memory channel 227. Because FIG. 2 illustrates only four memory channels, SSD controller 201 may send the calculated parity value to the non-volatile memory 205 using the memory channel that has the smallest number of pending commands 249 in channel command queue 231, 233, 235 or 237.
US 20160321184 A1: As discussed above, writing new content data to MB1 104, MB2 108 generally involves writing the new content data to MB1 104, MB2 108 and, in a same clock cycle, reading current content data from the other one of the MB1 104, MB2 108 such that new parity data can be calculated and subsequently written to the parity memory bank PB 112, in an embodiment. Thus, the parity memory bank PB 112, itself, need not be accessed during the initial clock cycle of a write operation at which new content data is written to one of the MB1 104, MB2 108, in an embodiment. On the other hand, during a clock cycle in which multiple read requests are being serviced by the memory device 100, the parity memory bank PB 112 is needed for servicing one of the multiple read request in some situations, for example when the multiple read requests are directed to a same one of the content memory banks MB1 104, MB2 108, in an embodiment. Thus, transferring parity data, generated during a previous write operation, from the cache memory 116 to the parity memory bank PB 112 only when subsequent new content data is being written to one of the content memory banks MB1 014, MB2 108 (i.e., during an initial clock cycle of a subsequent write operation) ensures that the parity memory bank PB 112 will be available for access on behalf of read operations in any clock cycle during which new content data is not being written to the content memory banks, in an embodiment. Thus, for example, in an embodiment in which transfer of parity data from the cache memory 116 to the parity bank PB 112 is restricted to clock cycles during which new content data is being written to the content memory banks MB1 104, MB2 108, the parity memory bank PB 112 will be available for access on behalf of a read operation if the access is needed for reconstructing requested content data for the read operation.
US 20130304970 A1: In step 410, the RAID engine 106 can compute parity bits from the received data blocks. The RAID engine 106 can create the parity bits using a mathematical function, such as an XOR operation. In step 412, the RAID engine 106 can directly send the computed parity bits to the non-volatile storage devices 108, without sending them back to the buffer 104. In step 414, once the host data and the parity bits are written into the one or more non-volatile storage devices 108, the controller 120 of the data storage device 102 can send an acknowledgment message to the host device 100, notifying the host device 100 that the host data have been successfully written into the non-volatile memory device 108.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW N PUTARAKSA/Examiner, Art Unit 2114                                                                                                                                                                                                        

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114